 1

 2

 3

 4

 5

 6

 7

 8                                    UNITED STATES DISTRICT COURT

 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    ELIJAH RAY RICH,                                  No. 2:17-cv-0432 MCE DB P
12                       Plaintiff,
13           v.                                         ORDER
14    J. STRATTON, et al.,
15                       Defendants.
16

17          Plaintiff, a state prisoner proceeding pro se and in forma pauperis, filed this civil rights

18   action seeking relief under 42 U.S.C. § 1983. The matter was referred to a United States

19   Magistrate Judge pursuant to 28 U.S.C. § 636(b)(1)(B) and Local Rule 302.

20          On October 1, 2019, the magistrate judge assigned to this case recommended that this

21   matter be dismissed for failure to prosecute and for failure to comply with a court order. See

22   generally ECF No. 10 at 1 (citing Local Rule 110 and Federal Rule of Civil Procedure 41(b)).

23   Objections were to be filed within fourteen days. See id. To date, no objections have been filed,

24   nor has plaintiff communicated with the court in any way.

25          On October 15, 2019, the findings and recommendations were returned to the court as

26   undeliverable. Although the order was returned, plaintiff was properly served. It is plaintiff’s

27   responsibility to keep the court apprised of his current address at all times. Pursuant to Local

28   Rule 182(f), service of documents at the record address of the party is fully effective.
                                                        1
 1            Accordingly, IT IS HEREBY ORDERED that:

 2            1. The findings and recommendations issued October 1, 2019 (ECF No. 10) are

 3   ADOPTED in full.

 4            2. This action is DISMISSED without prejudice. See Local Rule 110; Fed. R. Civ. P.

 5   41(b).

 6            3. The Clerk of the Court is directed to close this case.

 7            IT IS SO ORDERED.

 8   Dated: February 4, 2020

 9

10

11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                         2
